NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



GUY JOHNSON,                   )
                               )
          Appellant,           )
                               )
v.                             )                  Case No. 2D19-1913
                               )
FLORIDA COMMISSION ON OFFENDER )
REVIEW,                        )
                               )
          Appellee.            )
                               )

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Donald G. Jacobsen, Judge.

Guy Johnson, pro se.

Mark Hiers, Assistant General Counsel,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


MORRIS, BLACK, and LUCAS, JJ., Concur.